Opinion issued January 21, 2016




                                        In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-11-01070-CV
                              ———————————
                         RSL FUNDING, LLC, Appellant
                                           V.
 GREGORY S. EVERETT, THE PRUDENTIAL INSURANCE COMPANY
 OF AMERICA, AND PRUCO ASSIGNMENT CORPORATION, Appellees


                 On Appeal from the 11th Judicial District Court
                             Harris County, Texas
                       Trial Court Case No. 0941386A


                            MEMORANDUM OPINION

      Appellant, RSL Funding, LLC, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).    After being notified that this appeal was subject to

dismissal, appellant notified this Court that it was not filing a brief.
      We dismiss the appeal for want of prosecution for failure to timely file a

brief. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case). We

dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                       2